Citation Nr: 0921473	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spine degenerative disc disease.  

2.  Entitlement to a separate rating for lumbar spine 
radiculopathy on the left.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant service on active duty from October 1974 to 
October 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  In June 
2008, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease is not manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis and there 
are no incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.

2.  Lumbar spine radiculopathy on the left is no more than 
mild and there is no radiculopathy on the right.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbar spine degenerative disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2008).

2.  The criteria for a separate 10 percent rating for lumbar 
spine radiculopathy left have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8520 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter dated in May 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letters informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's February 2006 notice of disagreement, the 
claimant took issue with the initial 10 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the AOJ properly issued a statement of 
the case which contained, in pertinent part, the relevant 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  See also 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  

Nevertheless, a VCAA letter specifically pertinent to the 
"higher rating" issue was sent in March 2006.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in June 2005.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected lumbar spine 
degenerative disc disease since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

When a higher rating is being requested for an already 
established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and 

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  

See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's remand orders in June 2008.  
There is sufficient evidence upon which to proceed with a 
decision on the merits.

The appellant's lumbar spine degenerative disc disease has 
been assigned a 10 percent rating under Diagnostic Code 5243.  
He asserts that a higher rating is warranted.  

A determination as to the degree of impairment due to 
service-connected lumbar spine degenerative disc disease 
requires competent evidence.  While the appellant is 
competent to report his symptoms, to include pain, as a lay 
person, his opinion alone is not sufficient upon which to 
base a determination as to the degree of impairment.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, both positive 
and negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992); See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that a higher evaluation is not 
warranted.  First, the Board finds that a higher evaluation 
is not warranted based on incapacitating episodes.  The 
competent evidence does not establish incapacitating episodes 
having a total duration of at least 2 weeks during the past 
12 months.  As such, a disability rating in excess of 10 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  The Board notes that while the June 2005 
examination report reflects that flare-ups could be moderate, 
and an April 2008 VA record notes flare-ups of two to three 
weeks duration, the competent evidence does not establish 
that bed rest has been prescribed by a physician for the 
service-connected lumbar spine degenerative disc disease.  In 
addition, the Board notes that a July 2008 VA record reflects 
that the appellant is unable to work due to his knee.  
Regardless, the 10 percent disability evaluation assigned 
contemplates impairment in earning capacity, including loss 
of time from exacerbations due to the service-connected 
lumbar spine degenerative disc disease.  38 C.F.R. § 4.1 
(2008).  Thus, the Board finds that an evaluation in excess 
of 10 percent is not warranted for lumbar spine degenerative 
disc disease based on incapacitation episodes under 
Diagnostic Code 5243.  

The Board further finds that a higher rating is not warranted 
under Diagnostic Code 5237 as the competent evidence does not 
establish forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The Board notes that while an April 2008 VA record 
notes recurrent left lumbar spasm, lumbar spine degenerative 
disc disease of the lumbosacral spine was noted to be mild, 
and the impression of a June 2006 computed tomography (CT) 
scan was no acute irregularity with some spinal degenerative 
changes.  

In addition, on VA examination in June 2005, forward flexion 
was to 90 degrees and extension was to 30 degrees.  Lateral 
flexion was 30 degrees, left and right, and rotation was 30 
degrees, left and right.  No additional pain weakness, 
fatigability or incoordination was noted.  To the extent that 
there is sacroiliac involvement, VA regulations require that 
the lumbosacral and sacroiliac joint be considered as one 
anatomical segment for rating purposes.  See 38 C.F.R. § 
4.66.  

The regulations explicitly take pain on motion into account 
and the Board has considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, 4.45 would warrant a higher rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  It is not disputed that the appellant has 
pain on motion, however, the Board finds that the 10 percent 
disability rating assigned adequately compensates the 
appellant for his pain and any functional loss associated 
with service-connected degenerative disc disease of the 
lumbar spine.  

The June 2005 VA report of examination notes no additional 
weakness, fatigability or incoordination, and functional 
impairment during flare-ups was noted to consist of inability 
for vigorous or strenuous bending, lifting and twisting due 
to discomfort.  No use of a cane, crutches or walker was 
noted and no specific limitation in walking in terms of 
distance or duration secondary to the back was noted.  A 
March 2007 VA record reflects that a brace and cane were 
recommended in association with service-connected right knee 
disability.  

In addition, the June 2005 VA examiner specifically noted no 
functional impairment with activities of daily living such as 
grooming, bathing, toileting and dressing.  A July 2008 VA 
treatment record notes a normal gait pattern without an 
assistive device and that he was able to change positions 
without pain, and while the June 2005 VA examination report 
notes a limp, altered body mechanics and altered load 
bearing, such was attributed to the service-connected knee 
and hip disabilities.  

In addition, having reviewed the record, the Board finds that 
the evidence is in relative equipoise with regard to whether 
a separate evaluation for neurologic impairment is warranted.  
Thus, a separate 10 percent evaluation for mild radiculopathy 
is supportable.  

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  



When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  

The Board notes that while the June 2005 VA examination 
report notes no radiculopathy and no neurologic deficits, a 
June 2006 record reflects complaints of pain going down into 
the left buttocks area and an April 2008 VA record notes left 
gluteal and posterolateral radiation of pain and the 
assessment was recurrent left lumbar spasm with mild 
radiculopathy.  Thus, the Board finds that a separate 10 
percent rating for mild lumbar spine radiculopathy on the 
left is warranted.  

A rating in excess of 10 percent is not warranted for 
neurologic impairment.  The competent evidence establishes no 
more than a mild degree of impairment due to radiculopathy on 
the left and the competent evidence indicates that there is 
no radiculopathy on the right.  

In making the determination in regard to the lumbar spine 
degenerative disc disease and neurologic impairment, the 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran or his representative, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no other provision upon which to assign 
a higher rating for lumbar spine degenerative disc disease or 
associated neurologic impairment.  

In this case, the Board finds that a rating in excess of 10 
percent for lumbar spine degenerative disc disease is not 
warranted and no more than a 10 percent separate rating for 
neurologic impairment is warranted.  The Board has accorded 
more probative value to the June 2005 VA examination report 
and the VA treatment records, to include the April 2008 and 
July 2008 VA records in regard to the degree of impairment in 
association the lumbar spine degenerative disc disease with 
associated neurologic impairment.  The Board notes that the 
June 2005 opinion is supported by objective clinical results 
based on reliable principles and supported by treatment 
records.  

The preponderance of the evidence is against a higher rating 
for lumbar spine degenerative disc and there is no doubt to 
be resolved.  The evidence is in favor of a separate 10 
percent rating for neurologic impairment, but no higher and 
there is no doubt to be resolved in that regard.  
Consequently, the benefits sought on appeal are denied, in 
part, and granted, in part.  

Lastly, the Board notes that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on part of the AOJ 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds that the competent evidence does not establish, at any 
time, that the Veteran's' service-connected lumbar spine 
degenerative disc disease and associated neurologic 
impairment produces such an unusual or exceptional disability 
picture rendering impractical the use of the regular 
schedular standards.  Rather, a June 2001 VA record notes 
that the Veteran lost his job due to his knee, the June 2005 
examination report notes lost time from work and/or 
unemployment primarily due to his knee, as does a July 2008 
treatment record.  In addition, the competent evidence does 
not establish that the appellant has experienced 
incapacitation or periods of hospitalization that would 
suggest that the rating schedule is insufficient for 
determining the appropriate disability rating in this case.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.


ORDER

A rating in excess of 10 percent for lumbar spine 
degenerative disc disease is denied.  

A separate 10 percent rating for lumbar spine radiculopathy 
on the left is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


